Citation Nr: 0330331	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  97-27 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected schizophrenic reaction, paranoid type.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active peace-time service from February 1979 
to October 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October and November 1996 rating 
decisions of the RO, the former of which assigned an 
increased rating of 30 percent for the veteran's service-
connected schizophrenic reaction, paranoid type, previously 
rated as 10 percent disabling, and the latter confirmed the 
30 percent disability evaluation for this disability.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim, obtained all 
relevant and available evidence identified by the veteran, 
and made available to him an appropriate VA examination, all 
in an effort to assist him in substantiating his claim for VA 
compensation benefits.  

2.  The veteran failed to report for an examination in 
February 2000 because his whereabouts were unknown.  

3.  The veteran's schizophrenic reaction, paranoid type, 
includes hallucinations, delusions, depression, suicidal 
ideation, impairment in thinking and concentration, 
disorganized behavior, illogical thinking, social isolation, 
resulting in active psychotic manifestations of such extent, 
severity, depth, persistence, or bizarreness as to more 
closely approximate total social and industrial 
inadaptability.  


CONCLUSION OF LAW

The criteria for a 100 percent scheduler evaluation for 
service-connected schizophrenic reaction, paranoid type, are 
met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9203 (effective prior to November 7, 
1996), § 4.130, Diagnostic Code 9203 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

VA has a duty to assist veterans in the development of facts 
pertinent to a claim for benefits.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2002).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  
38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

The Board notes that the benefit sought on appeal is granted, 
even though the veteran's whereabouts are unknown.  The 
veteran last communicated with VA in May 1997, when he 
identified VA treatment records and disclosed that he was 
receiving disability compensation from the Social Security 
Administration (SSA).  In December 1997, VA obtained copies 
of the SSA records, and in January 1999, VA treatment records 
were obtained.  At that time, the RO was advised that the 
only VA treatment records existing were dated no later than 
January 1997.  Accordingly, the Board emphasizes that:  

"In the normal course of events, it is 
the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does 
not do so, there is no burden on the part 
of the VA to turn up heaven and earth to 
find him."  It is only where a file 
discloses other possible and plausible 
addresses that an attempt should be made 
to locate him at the alternate known 
address before finding abandonment of a 
previously adjudicated benefit.  
Hyson v. Brown, 5 Vet. App. 262, 264 
(1993).  

It is noted that the veteran failed to report to a VA 
psychiatric examination scheduled in February 2000, due to 
VA's inability to contact him through the U.S. mail.  As 
noted above, VA has not had any correspondence directly from 
the veteran since May 1997, he was last examined in November 
1997, and it appears that he has not kept VA informed of his 
address.  The July 2003 VCAA letter and SSOC were returned to 
VA by the postal authorities with notification that VA's last 
known address of the veteran, a post office box, had been 
closed, with no forwarding order.  Without a current and 
correct address, further VCAA development is not possible.  

While VA regrets this situation, the Board must find that 
VA's duty to notify and to assist has been satisfied with 
regard to the specific set of circumstances of this case.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  See 
also, Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The Board 
emphasizes that a review of the claims file demonstrates no 
missing records that have not been requested in connection 
with the development and review of this claim.  As noted 
above, all known VA and SSA treatment records have been 
obtained.  

The Board is satisfied that the RO has made reasonable and 
sufficient efforts to locate the veteran and to secure 
information and provide VCAA notice.  The salient point is 
that although VA has a duty to assist the claimant in 
developing a claim, that duty is not a one-way street.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.103(a).  Soyini v. Derwinski, 
at 546.  

The Board adds that the VCAA notice sent to the veteran in 
July 2003, as well as the VCAA language contained in the July 
2003 supplemental statement of the case (SSOC), essentially 
complies with the holding in Disabled American Veterans, et. 
al. v. Secretary of Department of Veterans Affairs, 327 F. 
3rd 1339 (Fed.Cir. 2003).  That case held that 38 C.F.R. 
§ 19.9(a)(2)(ii) is invalid to the extent it provides a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the RO and not the Board 
advised the veteran of the VCAA.  The RO's duty to notify, 
pursuant to 38 C.F.R. § 3.159(b), was not invalidated by the 
recent Federal Circuit decision.  Moreover, even though the 
notice did request a response within 30 days, it also 
expressly informed the veteran that he could ask for more 
time if needed.  

Given the above, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, at 546.  Any remand of this 
appeal would not reasonably assist the veteran, whose 
whereabouts are unknown, and any additional efforts to assist 
him in accordance with VCAA would serve no useful purpose.  
Soyini, 1 Vet. App. 540, 546 (1991).  The Board concludes 
that no further assistance to the veteran is required to 
comply with VCAA or 38 U.S.C.A. § 5103(a).  

II.  Disability Evaluations

VA disability evaluations are determined by the application 
of a schedule of ratings that is based, as far as can 
practicably be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27.  Although regulations require that a disability be 
viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 
4.2, where entitlement to compensation has already been 
established, and an increase in a disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board observes that, effective November 7, 1996, the 
schedular criteria for the evaluation of service-connected 
mental disorders underwent complete revision. Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeals process has 
been concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Additionally, where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2002). When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2002).

Prior to November 7, 1996, Diagnostic Code 9203 directed that 
schizophrenia, with active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial inadaptability, warranted 
a 100 percent evaluation.  With lesser symptomatology such as 
to produce severe impairment of social and industrial 
adaptability, a 70 percent rating was indicated.  
Considerable, definite, and mild impairment of social and 
industrial adaptability were rated at 50 percent, 30 percent, 
and 10 percent, respectively.  Psychosis in full remission 
was rated as noncompensable.  38 C.F.R. § 4.132, Code 9203.  
However, mere failure of social or industrial adjustment or 
the presence of numerous complaints would not, in the absence 
of definite symptomatology typical of a psychoneurotic or 
psychological factor affecting physical condition, become the 
acceptable basis of a diagnosis in this field. 38 C.F.R. § 
4.126.  Social inadaptability was an important factor to be 
considered in rating psychiatric disorders, but it was to be 
evaluated only as it affects industrial adaptability.  As the 
criterion for rating disability from mental disorders, social 
and industrial inadaptability contemplated those 
abnormalities of conduct, judgment, and emotional reactions 
which produce impairment in earning capacity. 38 C.F.R. § 
4.129.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and it invited 
the Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. § 
7104(d)(1) (West 1991).  In a precedent opinion, dated 
November 9, 1993, the General Counsel of VA concluded that 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree." It represents a degree of social 
and industrial inadaptability that "is more than moderate but 
less than rather large." VAOPGCPREC 9-93 (O.G.C. Prec. 9- 
93). The Board is bound by this interpretation of the term 
"definite." 38 U.S.C.A. § 7104(c) (West 1991).  

Under the revised Schedule For Rating Disabilities, 38 C.F.R. 
§ 4.130, Diagnostic Code 9203, a 30 percent disability 
evaluation requires occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily with routine behavior, 
self-care, and normal conversation), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events). A 50 percent disability evaluation is warranted for 
schizophrenia which is productive of occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships. A 70 percent disability evaluation is 
warranted for schizophrenia which is productive of 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships. A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name. 38 C.F.R. § 
4.130, Diagnostic Code 9203 (2002).  

On the most recent VA examination in January 1997, the 
veteran reported hallucinations and problems with thinking 
and concentration.  He explained that he had not been taking 
his medications since 1994.  The veteran reported being 
socially isolated, he claimed to live alone, and reported 
that he last worked in 1983.  Significantly, the examiner 
noted that the veteran seemed somewhat confused, and his 
delusional thinking interfered with his accounts.  The 
veteran was paranoid, and he expressed a well organized 
system of delusion, including thought insertion, feeling that 
he had been brainwashed and was presently being watched by 
others.  The examiner noted that the veteran's major 
psychopathology interfered with his "ability to function," 
and that he was "severely impaired from a disability point 
of view."  The diagnosis was schizophrenia, paranoid type, 
chronic.  Additionally, a score of 45 was obtained on the 
Global Assessment of Functioning (GAF) scale.  

The Board notes that according to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, the January 1997 finding of a 45 
score on the GAF scale is, in itself, indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

On private psychiatric examination November 1997, the veteran 
reported that he was not taking his psychiatric medications.  
While he claimed to have recently earned a master's degree in 
college, the veteran admitted to difficulty with memory and 
concentration.  He stated that he regularly pays his own 
bills, he manages his own bank account, and dresses and 
bathes himself.  The examiner noted that the veteran prepares 
his own meals, shops for his food, and performs all the 
household cleaning and laundry chores.  The veteran also 
stated that he drives a car and takes public transportation 
independently.  The veteran reported a 1989 history of 
suicidal ideations, but denied any suicidal feelings since 
then.  The veteran denied any problems with sleep, or 
problems getting along with others.  However, he reported 
auditory and visual hallucinations.  The examiner found that 
the veteran's affect was appropriate and his mood was 
euthymic.  He was thought to be appropriately dressed and 
groomed for the evaluation.  The veteran was occasionally 
grandiose and paranoid, isolated, and withdrawn and angry.  
His associations were unimpaired and concentration was 
fragmented.  The veteran was oriented to time, place, person 
and purpose, and he was able to count backwards and perform 
serial three subtractions.  Significantly, the veteran's 
memory was found not to be impaired as he was able to 
remember three objects after three and five minute delays, 
and he named the president of the United States.  His general 
fund of knowledge was fair.  The veteran had difficulty with 
abstract thinking and judgment testing, but he had fair 
insight into his condition.  There was no deterioration of 
grooming and hygiene.  The diagnosis was psychosis not 
otherwise specified.  His psychosocial stressors were thought 
to be moderate.  A GAF score of 65 was noted.  

The Board notes that the veteran has been found to be totally 
disabled by the Social Security Administration (SSA), on the 
bases of the symptoms of his schizophrenic reaction, paranoid 
type, as well as a substance addiction disorder, the latter 
of which is reported to include poly-drug and alcohol abuse.  
Significantly, clinical records obtained from SSA show that 
the veteran's schizophrenic reaction includes psychotic 
features, with delusions or hallucinations, catatonic or 
other grossly disorganized behavior, illogical thinking, a 
blunt affect, thoughts of suicide, and emotional withdrawal 
or isolation.  There is no notation as to the veteran's use 
or disuse of prescribed psychiatric medication.  

The above objective and clinically demonstrated findings are 
not wholly consistent.  However, the veteran is shown to have 
hallucinations, delusions, depression, suicidal ideation (on 
SSA evaluation only), some thought impairment and social 
isolation.  The January 1997 VA examination's GAF score of 45 
and SSA records reflect total social and industrial 
impairment, and the veteran's work history-twenty years of 
demonstrated unemployment, suggests total impairment.  While 
it is regrettable that the veteran does not take his 
medications, and that he abuses drugs and alcohol, the Board 
finds that the evidence supports a 100 percent evaluation 
under the former criteria, on account of the demonstrated 
psychiatric symptoms.  Socially, the veteran is completely 
isolated, he has not worked in two decades, he has 
hallucinations, delusions, and has demonstrated impaired 
abstract thinking.  The Board finds that the evidence of 
record meets the criteria for a 100 percent disability rating 
under the former criteria for schizophrenic reaction, 
paranoid type, on account of active psychotic manifestations 
of such extent, severity, depth, persistence, or bizarreness 
as to produce total social and industrial inadaptability.  
The veteran's symptoms more closely approximate total social 
and industrial inadaptability under the former criteria for 
schizophrenic reaction, paranoid type, under Diagnostic Code 
9203 (1996).  


ORDER

An increased rating to 100 percent for service-connected 
schizophrenic reaction, paranoid type, is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.  



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



